AFFIRMED; Opinion Filed September 11, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01491-CR
                                     No. 05-13-01492-CR

                             JUAN JOSHIOS ORTIZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                     Trial Court Cause Nos. 429-82027-09, 429-82280-09

                              MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Lewis
                                   Opinion by Justice Myers

       Juan Joshios Ortiz waived a jury and pleaded guilty to two charges of aggravated robbery

with a deadly weapon. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). The trial court

assessed punishment at eighteen years’ imprisonment in each case. On appeal, appellant’s

attorney filed a brief in which she concludes the appeals are wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.]

1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to
file a pro se response, but he did not file a pro se response. See Kelly v. State, 2014 WL 2865901

(Tex. Crim. App. June 25, 2014) (identifying duties of appellate courts and counsel in Anders

cases).

          We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

          We affirm the trial court’s judgments.




                                                         / Lana Myers/
                                                         LANA MYERS
                                                         JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131491F.U05




                                                   -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JUAN JOSHIOS ORTIZ, Appellant                      Appeal from the 429th Judicial District
                                                   Court of Collin County, Texas (Tr.Ct.No.
No. 05-13-01491-CR       V.                        429-82027-09).
                                                   Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lewis participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 11, 2014.




                                             -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JUAN JOSHIOS ORTIZ, Appellant                      Appeal from the 429th Judicial District
                                                   Court of Collin County, Texas (Tr.Ct.No.
No. 05-13-01492-CR       V.                        429-82280-09).
                                                   Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lewis participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 11, 2014.




                                             -4-